Per Curiam.
The respondent moves to strike the appellants’ brief for the reason that no assignment of errors appears therein. This motion must be sustained. There seems to be no attempt whatever to make an assignment of errors in appellants’ brief. Abstract law propositions are discussed, but it is impossible to determine from such discussion whether the discussion applies to the case tried or not. The brief is more faulty in this respect than was that in the case of Haugh v. Tacoma, 12 Wash. 386 (41 Pac. 173), where the brief of appellant was stricken for the reason that there were no assignments of error made therein. Appellants’ brief will, therefore, be stricken and the judgment appealed from affirmed.